UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G/A UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 2) ROYAL CARIBBEAN CRUISES LTD. (NAME OF ISSUER) COMMON STOCK (TITLE OF CLASS OF SECURITIES) V7780T103 (CUSIP NUMBER) December 31, 2010 (Date of event which requires filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) []Rule 13d-1(c) [_X_]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be 'filed' for the purpose of Section 18 of the Securities Exchange Act of 1934 ('Act') or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. V7780T103 Page 2 of 5 pages 1.NAME OF REPORTING PERSONS A. Wilhelmsen A.S., a Norwegian corporation 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Norway NUMBER OF SHARES BENEFICIALLY OWNED AS OF DECEMBER 31, 2 5.SOLE VOTING POWER 6.SHARED VOTING POWER 0 7.SOLE DISPOSITIVE POWER 8.SHARED DISPOSTIVE POWER 0 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 19.50% 12.TYPE OF REPORTING PERSON* CO Item 1. (a) Name of Issuer:Royal Caribbean Cruises Ltd. (b) Address of Issuer's Principal Executive Offices: 1050 Caribbean Way Miami, Florida 33132 Item 2. (a) Name of Person Filing:A. Wilhelmsen A.S. (b) Address of Principal Business Office, or if None, Residence: Beddingen 8 Aker Brygge 1250 Oslo P.O. Box 1583 Vika N-0118 Oslo Norway (c) Citizenship:Norway (d) Title of Class of Securities:Common Stock (e) CUSIP Number:V7780T103 Item 3. If this Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), check whether the Person Filing is a: Not applicable. Item 4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the Issuer identified Item 1. (a) Amount beneficially owned:41,966,472 shares. (b) Percent of class:19.5% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 41,966,472 (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: 41,966,472 (iv) Shared power to dispose or to direct the disposition of: 0 Item 5. Ownership of Five Percent or Less of a Class. Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. Item 10. Certification. Not applicable. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 14, 2011A WILHELMSEN A.S. By: /s/ Tom Furulund Name: Tom Furulund TitleManaging Director
